Broyles, C. J.
1. The excerpt from the charge, complained of in ground 5 of the motion for a new trial, when considered in connection with the entire charge, is not error for any reason assigned.
2. Under the facts of the case the failure of the court to charge the law of admissions and confessions was not error, no written request for such a charge having been presented.
3. The remaining special grounds of the motion for a new trial are without substantial merit.
4. The verdict was authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luhe, J., concurs. Bloodworth, J., absent on account of illness.